DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08-06-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Pub. NO. 2020/0015166) (with Foreign Application Priority Data Filed on Jan. 16, 2017),  in view of Noh (U.S. Patent No. 10,863,437).
Regarding claims 1 and 7, Ahn teaches a method for communicating in a wireless Local Area Network (LAN) system performed by a first wireless terminal (STA-WUP) (fig. 1-2, 6, page par [0066]), the method comprising: generating a wake-up packet modulated by an On-Off Keying (OOK) technique wherein the wake-up packet comprises a plurality of identification information fields for a plurality of second wireless terminals (fig. 6, page 2, 7-8, par [0016, 0021, 0092, 0102-0103]) (see the WUR signal may be transmitted by using On-Off Keying (OOK).  Specifically, the PCR transceiver may transmit and receive modulated signals through a wave-form modulation method using the WURx and other wave forms, and a wake-up packet by identifying a sequence of signal patterns included in the wake-up packet. ), each of the plurality of identification information fields is generated based on a bit length (page 8, 13, par [0103, 0108, 0167, 0175]) (see the network since one bit has the length of one OFDM symbol.  The AP may trigger wake-up of the PCR transceiver of a plurality of stations in the BSS using one wake-up packet, and the length of a wake-up packet using the L-SIG.); and 
transmitting the wakeup packet to the plurality of second wireless terminals (page 14-15, par [0175, 0177, 0180-0182]) (see the station obtains information indicating that the awake frame role of the station is group report on from the AP, the station may transmit the awake frame to the AP after waking-up the PCR transceiver, and bitmap information indicating at least one station performing wake-up among a plurality of stations may include wake-up status information that is mapped to a WID of each of a plurality of stations). 
Ahn teaches the network since one bit has the length of one OFDM symbol.  The AP may trigger wake-up of the PCR transceiver of a plurality of stations in the BSS using one wake-up packet, and the length of a wake-up packet using the L-SIG (page 8, par [0108]).
 But Ahn does not mention a fixed size of the length of information fields with the bit length unit having the fixed size is set to 12 bits.
However, Noh teaches the length of a wake-up packet (1500A) using the L-SIG, and a fixed size of the length of information fields with the bit length unit having the fixed size is set to 12 bits (fig. 15, col. 18, lines 22-27) (see information included in an L-SIG field provides the length of the packet containing the L-SIG field, and the L-SIG LENGTH field (12 bits)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Ahn with Noh, in order to provide better support for long range and low power (LRLP) transmission, the wake-up packets for the LP-WUR should have a low Peak-to-Average-Power Ratio (PAPR).  Also, the length of the wake-up packets should be efficiently communicated to the LP-WUR (see suggested by Noh on col. 2, lines 15-19).

Regarding claims 2 and 8, Ahn teaches each of the plurality of second wireless terminals comprises a primary connectivity radio (PCR) module and a wake-up radio (WUR) module for receiving the wake-up packet modulated by the OOK technique (fig. 6, page 2, 7, par [0016-0021, 0091-0092]) (see the wireless communication terminal wakes-up according to a wake-up radio (WUR) that triggers a wake-up of the PCR transceiver). 
 
Regarding claims 3 and 9, Ahn teaches WUR module included in each of the plurality of second wireless terminals to receive the wake-up packet is controlled to be in a turn-on state (fig. 6, page 3, 7, par [0030, 0091-0092] (see the second radio receiver turned on according to the duty cycle period in a state capable of receiving). 
 
Regarding claim 4, Ahn teaches the PCR module included in each of the plurality of second wireless terminals is controlled to be in an awake state to perform 20 MHz band-based communication with the first wireless terminal according to the plurality of identification information (fig. 6, page 3, 7, par [0030, 0091-0092] (see the wireless communication terminal wakes-up according to a wake-up radio (WUR) that triggers a wake-up of the PCR transceiver, the second radio receiver turned on according to the duty cycle period in a state capable of receiving). And
Noh teaches the length of a wake-up packet (1500A) and controlling the PCR module to be in an awake state to perform 20 MHz band-based communication with the first wireless terminal (fig. 6, 11A-B, col. 14, lines 1-3, col. 17, lines 3-15) (see WU packet that is the sole user of a 20 MHz bandwidth, and the data signal 600 is in a 20 MHz channel and includes a Legacy Preamble and a WU Packet Payload). 
Therefore, the combination of Ahn and Noh is teaching the limitation of claim.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Pub. NO. 2020/0015166) in view of Noh (U.S. Patent No. 10,863,437) and further in view of Li (U.S. Pub. No. 2017/0223754).
Regarding claim 5, Ahn teaches a method for communicating in a wireless Local Area Network (LAN) system (fig. 1-2, 6, page par [0066]), the method performed by a communication terminal that comprises a primary connectivity radio (PCR) module and a wake-up radio (WUR) module for receiving a wake-up packet modulated by an On-Off Keying (OOK) technique (fig. 6, page 2, 7-8, par [0016, 0021, 0092, 0102-0103]) (see the WUR signal may be transmitted by using On-Off Keying (OOK).  Specifically, the PCR transceiver may transmit and receive modulated signals through a wave-form modulation method using the WURx and other wave forms, and a wake-up packet by identifying a sequence of signal patterns included in the wake-up packet), and 
the method comprising: receiving the wake-up packet from a first wireless terminal (STA-WUP) (fig. 6), wherein the wake-up packet comprises a plurality of identification information fields for a plurality of second wireless terminals (page 8, 13, par [0103, 0108-0110, 0167, 0175]) (obtain information for identifying the receiver of the wake-up packet based on the wake-up (WU) signaling field of the wake-up packet.), each of the plurality of identification information fields is generated based on a bit length (page 8, 13, par [0103, 0108, 0167, 0175]) (see the network since one bit has the length of one OFDM symbol.  The AP may trigger wake-up of the PCR transceiver of a plurality of stations in the BSS using one wake-up packet, and the length of a wake-up packet using the L-SIG.);
Ahn teaches the network since one bit has the length of one OFDM symbol.  The AP may trigger wake-up of the PCR transceiver of a plurality of stations in the BSS using one wake-up packet, and the length of a wake-up packet using the L-SIG (page 8, par [0108]).
 But Ahn does not mention a fixed size of the length of information fields with the bit length unit having the fixed size is set to 12 bits, whether a preset identification information field for the communication terminal is included in the plurality of identification information fields, and controlling the PCR module to be in an awake state to perform 20 MHz band-based communication with the first wireless terminal.  
However, Noh teaches the length of a wake-up packet (1500A) using the L-SIG, and a fixed size of the length of information fields with the bit length unit having the fixed size is set to 12 bits (fig. 15, col. 18, lines 22-27) (see information included in an L-SIG field provides the length of the packet containing the L-SIG field, and the L-SIG LENGTH field (12 bits)), and controlling the PCR module to be in an awake state to perform 20 MHz band-based communication with the first wireless terminal (fig. 6, 11A-B, col. 14, lines 1-3, col. 17, lines 3-15) (see WU packet that is the sole user of a 20 MHz bandwidth, and the data signal 600 is in a 20 MHz channel and includes a Legacy Preamble and a WU 
Packet Payload). 
But Noh does not mention a preset identification information field for the communication terminal is included in the plurality of identification information fields. 
However, Li teaches a preset identification information field for the communication terminal is included in the plurality of identification information fields (fig. 2-3, page 3, 13, par [0019, 0023, 0037, 0160-0161]) (see preset identifier information, where the preset identifier information is an M-bit operation result obtained after the second wireless terminal performs). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Ahn and Noh with Li, in order to provide a wireless terminal, including a receiving unit configured to receive a first message that is sent by a first wireless terminal and that carries identifier information, where the identifier information is obtained by the first wireless terminal after the first wireless terminal acquires a first MAC address of the wireless terminal and according to at least the first MAC address, a processing unit configured to determine whether the identifier information carried in the first message received by the receiving unit is correct, and a sending unit configured to send a first response message carrying a second MAC address of the wireless terminal to the first wireless terminal when the processing unit determines that the identifier information carried in the first message is correct, where the second MAC address is a current MAC address of the second wireless terminal (see suggested by Li on page 5, par [0035]).

Regarding claim 6, Ahn teaches the plurality of identification information fields is acquired based on a WUR module included in the communication terminal, and the WUR module is in a turn-on state (fig. 6, page 3, 7, par [0030, 0091-0092] (see the second radio receiver turned on according to the duty cycle period in a state capable of receiving, and (see the wireless communication terminal wakes-up according to a wake-up radio (WUR) that triggers a wake-up of the PCR transceiver). 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                           August 9, 2021